As filed with the Securities and Exchange Commission on February 5, 2014 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Registration Statement under the Securities Act of 1933 HAVE GUN WILL TRAVEL ENTERTAINMENT, INC. (Name of issuer in its charter) Nevada 46-4333787 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. EmployerIdentification No.) Have Gun Will Travel Entertainment, Inc. 5850 Canoga Avenue, 4th Floor Woodland Hills, CA 91367-6554 (818) 835-2822 (Address and telephone number of principal executive offices) Tommie Ray, President 5850 Canoga Avenue, 4th Floor, Woodland Hills, CA 91367-6554, (818) 835-2822 (Name, address and phone number of agent for service) Copies of communications to: Matthew C. McMurdo, Esq., 28 West 44th Street, 16th Floor, New York, NY 10036, (917) 318-2865 Approximate date of commencement of proposed sale to the public: As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x (Do not check if a smaller reporting company) Calculation of registration fee Title of Each Class Of Securities To Be Registered AmountToBe Registered Proposed Maximum OfferingPrice PerShare(1) Proposed Maximum Aggregate OfferingPrice(1) Amountof RegistrationFee(1) Common stock, $.001 par value per share $ $ $ (1) Fee calculated in accordance with Rule 457(c) of the Securities Act of 1933. Proposed offering price used for calculating the registration fee. The registrant hereby amends this Registration Statement on the date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on the date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The Registrant may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 2 Preliminary Prospectus,Subject to completion February 5, 2014 HAVE GUN WILL TRAVEL ENTERTAINMENT, INC. 5,000,000 Shares of Common Stock Have Gun Will Travel Entertainment, Inc. (“HGWT” or the “Company”) is offering a maximum of 5,000,000 shares of our common stock at $.02 per share (the “Shares”), in a best effort, direct public offering, by our officer and director. There is no minimum proceeds threshold for the offering. The offering will terminate within 180 days from the date of this prospectus. The Company will retain all proceeds received from these shares in this offering. There are no minimum purchase requirements for each investor. All proceeds retained by the Company may not be sufficient to continue operations. HGWT is currently an “emerging growth company” under the Jumpstart Our Business Startups Act (the “JOBS Act”). The Company has decided that it will opt out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b). The Company understands that this election is irrevocable. The Company is not a blank check company because it has a specific business purpose and has no plans or intention to merge with an operating company.None of the Company’s shareholders have plans to enter a change of control or change of management.None of our current management has previously been involved with a development stage company that did not implement its business plan, that generated no or minimal revenues or was engaged in a change of control. There is currently no public market for our shares of common stock. The Company intends to engage a market maker to establish a public market for the shares being offered herein by listing on the OTC Markets, specifically the OTCQB.To be quoted on the OTCQB, a market maker must file an application on the Company's behalf to make a market in the common stock. The shares being offered are highly speculative and they involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See "Risk Factors" beginning on page 8. Priceto Public Underwriting Discounts and Commissions(1) Proceedsto Company(2) Per Share $ $
